DETAILED ACTION
Response to Arguments
Applicant's arguments filed 21 January 2020 have been fully considered but they are not persuasive.  Not enough evidence was given to provide an exception under 35 U.S.C. 102(b)(2)(B).  In order for the exception to apply, the public disclosure needs to be both enabling and available to the public.  While the evidence shows that you attended public meetings, nothing provide enough evidence of what exactly was disclosed.   The YouTube video provides a lot of evidence but not enough.  For example, the disclosure is not enabling for “said modular monocore baffle structure being comprised of at least two distinct modules that are fixedly but removably joined together with no external structure”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Poling (US 2020/0284541).
Regarding claims 1, Poling discloses a modular monocore suppressor comprising: a cylindrical, hollow casing 16/18 (Fig. 3); an endcap 90 (Par. 0032; Fig. 4); a suppressor mount 44 (Par. 0026; Fig. 4); d. a modular monocore baffle structure 38, 84 (Par. 0027; Fig. 5), said modular monocore baffle structure being comprised of at least two distinct modules that are fixedly but removably joined together with no external structure (Fig. 4).
Regarding claim 2, Poling further discloses at least two distinct modules having a threaded interface that matches threaded interfaces with both the suppressor mount and the endcap (Fig. 4).
Regarding claim 3, Poling further discloses cylindrical casing being further comprised of a plurality of pieces commensurate with the at least two distinct modules (Fig. 1-4).
Regarding claim 4, Poling further discloses, the at least two distinct modules having different baffle structures (Fig. 4).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641